                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
 _________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
             v.                            )  Case No. 16-cr-00169 (APM)
                                           )
KEVIN BROWN,                               )
                                           )
      Petitioner-Defendant.                )
_________________________________________ )

                                        MEMORANDUM OPINION
         Petitioner-Defendant Kevin Brown seeks a 12-month reduction of his 72-month sentence

based on the government’s purported breach of the plea agreement. See Mot. for Sentence

Reduction, ECF No. 366 [hereinafter Pet.’s Mot.]. Petitioner’s motion is denied for two reasons.

         First, Petitioner waived his right to bring this motion. Petitioner originally styled his

motion as one arising under 18 U.S.C. § 3582(c)(2), see id. at 1, but that statute does not apply,

as it concerns sentence reductions made possible by a post-sentencing lowering of the guidelines

range by the U.S. Sentencing Commission, see 18 U.S.C. § 3582(c)(2). Consequently, the court

construed Petitioner’s motion as one to “set aside or correct the sentence” under 18 U.S.C. § 2255.

See Order, ECF No. 417; see also Minute Order, June 25, 2018. However, as part of his plea

agreement, Petitioner waived his right to “modify or change the sentence . . . in any collateral

attack, including, but not limited to, a motion brought under 28 U.S.C. § 2255.” Plea Agreement,

ECF No. 61 [hereinafter Plea Agreement], ¶ 10.E at 9; see also Plea Hr’g Tr., ECF No. 177

[hereinafter Plea Hr’g], at 28–29 (waiver of collateral attack rights). 1 Therefore, the court cannot

consider Petitioner’s sentence reduction request. See United States v. Bertram, 209 F. Supp. 3d



1
 Neither of the two instances in which Petitioner reserved his right to bring a collateral attack—the discovery of new
evidence or a claim of ineffective assistance of counsel, see Plea Agreement ¶ 10.E. at 9—are applicable here.
243, 249–50 (D.D.C. 2016) (enforcing waiver of collateral attack rights); cf. United States v.

Adams, 780 F.3d 1182, 1183–84 (D.C. Cir. 2015) (enforcing waiver of right to appeal). 2

         Second, Petitioner’s claim fails on the merits. Contrary to Petitioner’s assertion, the

government did not promise to ask for only a 60-month sentence, such that its request for an 84-

month sentence breached the plea agreement. See Pet.’s Mot. at 1–2. Rather, the parties agreed,

pursuant to Federal Rule of Civil Procedure 11(c)(1)(C), to present for the court’s approval a

stipulated sentencing range of 60 to 84 months of imprisonment. See Plea Agreement ¶ 5 at 5;

Plea Hr’g at 12 (acknowledging plea under Rule 11(c)(1)(C) and proposed range).                                     The

government made no promise as to what sentence it would ask for within the agreed-upon range.

Cf. id. But by presenting a sentencing range for the court’s approval, instead of a fixed term, the

parties’ “reasonable understanding” plainly was that the government could request a sentence at

the top of that range. United States v. Murray, 897 F.3d 298, 304 (D.C. Cir. 2018) (citation

omitted). The government’s request for an 84-month sentence therefore did not constitute a breach

of the plea agreement.

         Petitioner’s reliance on section 4.C of the plea agreement is misplaced. See Pet.’s Mot. at

1 (citing “page 4 of 13, Section C”). That section simply established 60 months as the applicable

guidelines range due to the statutory mandatory minimum sentence the court had to impose. See

Plea Agreement ¶ 4.C at 4. It does not contain a promise by the government to seek a term of

imprisonment of only 60 months. In any event, the 60-month guideline became largely academic



2
  The court also agrees that Petitioner has procedurally defaulted his claim. Petitioner could have raised the
government’s purported breach on appeal, see, e.g., United States v. Murray, 897 F.3d 298 (D.C. Cir. 2018)
(addressing on direct review alleged breach of plea agreement by the government), but he elected not do so, see U.S.’
Opp’n to Pet.’s Mot., ECF No. 455, at 6 (summarizing history of direct appeal). Petitioner has shown neither cause
nor actual prejudice to overcome the procedural bar. See Bousley v. United States, 523 U.S. 614, 622 (1998) (stating
with respect to a section 2255 petition, “[w]here a defendant has procedurally defaulted a claim by failing to raise it
on direct review, the claim may be raised in habeas only if the defendant can first demonstrate either ‘cause’ and actual
‘prejudice,’ or that he is ‘actually innocent[.]’”) (internal citations omitted).

                                                           2
upon the court’s acceptance of the parties’ agreed-upon sentencing range. As discussed, under the

parties’ Rule 11(c)(1)(C) plea, the court was bound to sentence Petitioner within a range of 60 to

84 months when it accepted the plea, and the government made no promise as to the sentence it

would seek within that range. The applicable guideline of 60 months thus provides no ground

upon which to assert a breach by the government.

       For the foregoing reasons, Petitioner’s Motion for Sentence Reduction is denied. The court

declines to issue a certificate of appealability, as reasonable jurists would not disagree as to the

outcome of Petitioner’s Motion. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (citation

omitted).

       A final, appealable order accompanies this Memorandum Opinion.




Dated: December 4, 2018                                     Amit P. Mehta
                                                     United States District Judge




                                                 3
